DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 5, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Bajko et al (hereinafter Bajko), US Patent Pub 2003/0212912 A1 (patent date November 2003).

As per claim{s} 1, 4, 5, 10, 11, 12, Bajko discloses substantial features of the invention, such as a method of controlling a communication between a first device (Bajko: e.g., ‘Proxy Call State Control Function {P-CSCF}’ device / control entity 10) [Abstract] [0003] [0006] [Fig. 1] and a second device (Bajko: e.g., User Equipment {UE} / device) Abstract] [0003] [0006] [Fig. 1], a protocol of the communication comprising at least a first transaction and a second transaction subsequent to the first transaction (Bajko: e.g., a first SIP REGISTER  transaction / message {i.e., ‘SM1 Register’} followed by a subsequent / second SIP REGISTER  transaction / message {i.e., ‘SM7 Register’}] [0009, 0029] [Figs. 1 & 2] (e.g., in 3G communication systems, for example, the UE may ‘register’ and re-register’ from time to time) [0019], the method comprising: 
during the first transaction (Bajko: e.g., the UE initiates / sends a first SIP REGISTER  transaction / message {i.e., ‘SM1 Register’}) to P-CSCF/ communication control entity requesting registration of the UE) [0029] [Fig. 2], transmitting from the first device to the second device a maximum acceptable delay time between the end of the first transaction and the start of the second transaction (Bajko: e.g., a ‘Temporary Timer’ sets the ‘time limit’ {maximum delay time}  for UE to respond to P-CSCF’s communication / reply {i.e., ‘32 seconds’) [0029] [Fig.  2], and an explicit indication of the type of message characterizing the start of the second transaction (Bajko: e.g., The P-CSCF sends an ‘authentication challenge message’ {i.e., the SIP protocol ‘SM6 4xx AUTH_Challenge’} to the UE. The SM4 / SM6 authentication challenge messages include a ‘temporary timer’ setting a time limit for the UE to transmit registration message, which preferably is the ‘SM7 REGISTER message’ {explicit indication of the message type characterizing the start of the second transaction} of the SIP protocol, in response to the authentication challenge message SM6. In one embodiment of the invention, the temporary timer value is set equal to 32 seconds, which is the non-INVITE transaction timeout timer of the SIP protocol) [0029] [Fig. 2], and 
triggering, by the second device, a timer for the delay time (Bajko: e.g., the UE receives the SM6 4xx Auth_Challenge message with ‘temporary timer’ from the P-CSCF, transmits the ‘SM7 Register message’ {start of the second transaction} to the P-CSCF, and “P-CSCF determines by processing the SM7 message if the UE has responded ‘within the temporary timer value’. If the temporary timer expires, the registration process and the setting of SA is aborted...”) [0029] [Fig. 2].
Claim(s) 4, 5, 10, 11, 12 recite(s) substantially the same limitations and/or features as claim 1, are distinguishable only by their statutory category (device, system, non-transitory computer-readable storage), and accordingly rejected on the same basis.

As per claim{s} 9, Bajko discloses the communication device wherein the communication device is accommodated in a server (Bajko: e.g., P-CSCF control entity / server 10) [Abstract] [0003] [0006] [Figs. 1 & 2]


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 8, is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bajko in view of Ginde et al (hereinafter Ginde), US Patent Pub 2008/0062863 A1 (publication date March 2008). 

As per claim{s} 2, 6, while Bajko discloses substantial features of the invention as in claim 1 above, he does not explicitly disclose the additional recited feature(s) of the method wherein when the communication is associated with at least one dialog, the second device no longer takes account of the delay time if the first device releases the dialog before the delay time has elapsed.  
However, in a related endeavor, Ginde particularly discloses the additional recited feature of the method wherein when the communication is associated with at least one dialog (Ginde: ‘Dialog’) [Table 3] [0051-0052], the second device no longer takes account of the delay time (Bajko: e.g., User Equipment {UE} / device) [Fig. 1] if the first device Bajko: e.g., ‘Proxy Call State Control Function {P-CSCF}’ device / control entity 10) [Fig. 1] releases the dialog before the delay time has elapsed (Ginde: e.g., expressly discloses or teaches in one aspect the suggested application handling of the transaction timeout may be [Wingdings font/0xE0] Application allows the ‘Dialog’ to continue with the old state or may terminate and ‘Release resources’) [Table 3] [0051-0052]  .
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Bajko’s invention with the above said additional feature, as expressly disclosed by Ginde, for the motivation of providing a method and technique for handling ‘transaction timeouts’ during setup and management 

As per claim{s} 8, Bajko in view of Ginde discloses the communication device wherein the communication device is accommodated in a client device. In particular, Ginde discloses wherein the communication device is accommodated in a client device Ginde: e.g., Communication Device_41a-b comprising ‘Transaction {timeout} Management Module’_30) [0035-36] [Figs. 1 & 2].  


Claim(s) 3, 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bajko in view of Stone et al (hereinafter Stone), US Patent Pub 2008/0117816 A1 (publication date May 2008).

As per claim{s} 3, 7, Bajko discloses substantial features of the invention as in claim 1 above, including the recited feature of wherein the type of message characterizing the start of the second transaction is an SIP method (Bajko: e.g., SIP REGISTER  transactions / message {i.e., ‘SM1 Register’ / ‘SM7 Register’ } [0029] [Figs.1 & 2], but he does not expressly disclose the additional recited feature(s) of the method wherein the first device and the second device comprise SIP (Session Initiation Protocol) agents.
However, in a related endeavor, Stone discloses the additional recited feature(s) of the method the additional recited feature(s) of the method wherein the first device and the second device comprise SIP (Session Initiation Protocol) agents (Stone: e.g., expressly discloses / illustrates that in a decomposed gateway architecture, there may be a Media Gateway Controller (MGC) and a Media Gateway (MG). In the Intelligent Endpoint architecture, there may be ‘Endpoints’ 14.1-N {i.e., ‘SIP User Agents’}, and ‘Intermediaries’ {i.e. SIP proxies). Both types of systems may support client-server style signaling where a client may send a transaction request to a server and expect to receive zero, one or more provisional response messages followed by a final response message for the transaction) [0004] (i.e., ‘Call Agents’ / MGC_402,404 ) [0052] [Fig. 1b] .  
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify the invention of Bajko with the above said additional feature(s), as expressly disclosed by Stone, for the motivation of providing a method and system for identifying and alleviating an ‘overload state’ in a remote network device within a communication network in which a local network device can send at least one message to a remote network device [Stone: Abstract] [0001, 0019] [Fig. 1a].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENFORD J MADAMBA/           Primary Examiner, Art Unit 2451